STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                             NO.   2021   KW   1351

VERSUS


ANTOINE         WILLIAMS                                            JANUARY     31,      2022




In   Re:         Antoine      Williams,    applying        for                             21st
                                                                  supervisory   writs,
                  Judicial      District       Court,      Parish    of   Tangipahoa,       No.
                  97243.




BEFORE:          MCDONALD,      LANIER,    AND    WOLFE,    JJ.


        WRIT     DENIED.


                                                 JMM

                                                 WIL
                                                 EW




SOURT      OF APPEAL,        FIRST   CIRCUIT




        DEPUTY     CLERK     OF COURT
                 FOR   THE   COURT